IN THE SUPREME COURT OF THE STATE OF DELAWARE

  LENORA YOUNG,                              §
                                             §   No. 266, 2014
        Defendant Below,                     §
        Appellant,                           §
                                             §
        v.                                   §   Court Below—Superior Court
                                             §   of the State of Delaware,
  STATE OF DELAWARE,                         §   in and for Kent County
                                             §   Cr. ID 1001019717
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: August 21, 2015
                             Decided: August 25, 2015

                                    ORDER

      This 25th day of August 2015, it appears to the Court that, on July 22, 2015,

the Clerk issued a notice to the appellant to show cause why this appeal should not

be dismissed for her failure to diligently prosecute the appeal by not filing her

opening brief and appendix in this matter. The appellant failed to respond to the

notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that the appeal is hereby

DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice